     Case 3:12-cr-00031-MCR-EMT Document 232 Filed 06/17/20 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION


UNITED STATES OF AMERICA
v.                                         CASE NOS.: 3:12cr31/MCR/EMT
                                                      3:20cv5430/MCR/EMT
MARQUISE DEMETRIS JENKINS
_______________________________/


                                    ORDER

      This cause comes on for consideration upon the chief magistrate judge’s

Report and Recommendation dated May 14, 2020. ECF No. 231. The parties have

been furnished a copy of the Report and Recommendation and afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of all timely filed objections.

      Having considered the Report and Recommendation, and any timely filed

objections thereto, I have determined the Report and Recommendation should be

adopted.

      Accordingly, it is now ORDERED as follows:

      1.    The chief magistrate judge’s Report and Recommendation is adopted

and incorporated by reference in this Order.
     Case 3:12-cr-00031-MCR-EMT Document 232 Filed 06/17/20 Page 2 of 2



                                                                       Page 2 of 2

       2.     The “Motion to Vacate Judement [sic] under 28 U.S.C. § 2255 and Set

Aside or Correct Sentence”, ECF No. 228, is summarily DENIED and

DISMISSED as untimely and without merit.

       3.     A certificate of appealability is DENIED.

       DONE AND ORDERED this 17th day of June 2020.



                                            s/   M. Casey Rodgers
                                           M. CASEY RODGERS
                                           UNITED STATES DISTRICT JUDGE




Case No. 3:12cr31/MCR/EMT; 3:20cv5430/MCR/EMT
